— In a proceeding pursuant to CPLR article 78 to vacate the award of a certain contract, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated April 28, 1975, which denied the application and dismissed the proceeding. Judgment affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. The allegations of petitioner that the award of the contract to respondent H. O. Penn Machinery Co., Inc., was unlawful and in violation of section 103 of the General Municipal Law are unsupported by factual allegations which would overcome the presumption that the respondent county purchasing agent acted properly. Thus, Special Term’s determination that the contract was properly awarded after competitive bidding should not be disturbed. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.